DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 and 21 recites the limitation "tubes" plural in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim. As claims 1 and 13 from which claims 19 and 21 respectively depend each only recite a singular tube and not multiple tubes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5,10-11, 13, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Birmingham et al. (US Patent 6,110,247) in view of Upor (US Patent 3,290,868). 
Regarding claim 1, Birmingham discloses (Figure 1-4B) an airborne liquid droplet harvesting device  (the device of figure 4 in micropillar array 10, which may harvest particles per Col. 6, line 36-49 where the particles collected may be liquid per Col. 3, line 11-23) comprising: a tube having an interior surface that defines an air channel (the interior of the tube forming micropillar array 10 seen in figure 4); and a plurality of mechanically flexible polymeric wires extending from the interior surface into the air channel (the pillars 2 may be plastic pillars which may be flexible per Col. 3, line 32-34), wherein the mechanically flexible polymeric wires (2) are characterized in that the wires bend elastically  (the pillars 2 may be plastic pillars which may be flexible per Col. 3, line 32-34), the wires (2) having diameters in the range from 10 µm to 10 mm (per Col.  3, line 48-52  a preferable diameter of the micropillars 2 ranges from 100microns to 400 microns and explicitly discloses diameters of 100, 250, 500 and 1000 microns in Col. 3 ling 67 through Col. 4, line 3 which all fall within the claimed range of 10 to 10000 microns or µm).
However Birmingham does not explicitly disclose that wherein the mechanically flexible polymeric wires are characterized in that the wires bend elastically along a direction of air flow when a flow of air comprising airborne liquid droplets is directed through the air channel, the wires having diameters free distal ends that extend into the air channel.
Upor teaches a structure for capturing particles in an air stream consisting or wires (wire bristles 37 in each of the four passes containing brushes 35 per Column 3, line 19-35)  where the wires are characterized in that the wires bend elastically along a direction of air flow when a flow of air is directed through the air channel (wire bristles 37 flex in air stream per Col. 1, line 30-46 and Column 3, line 25-31), the wires having free distal ends that extend into the air channel (the ends of the brushes  35 at the bristles 37 do not touch and leave a slight gap between brushes and bristles per Col. 3, line 19-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire of Birmingham to explicitly flex in the airstream as taught by Upor. Doing so would provide a structure that could more easily remove particles from the air stream (per Col. 1, line 30-46).
Regarding claim 4, Birmingham as modified discloses the claim limitations of claim 1 above and Upor further discloses the wires define an angle of at least 100° with respect to the interior surface of the air channel (as seen in figure 3 at least some of the bristles 37 are clearly at an angle greater than 100 degrees from the center of a longitudinal axis along the flow direction through the upper pass 15).
Regarding claim 5, Birmingham as modified discloses the claim limitations of claim 4 above and Birmingham further discloses wherein the wires are metallic (the pillars 2 may be plastics and metals and may be flexible per Col. 3, line 32-34).
Regarding claim 10, Birmingham as modified discloses the claim limitations of claim 1 above and Birmingham does not explicitly disclose have a density in the range from 104 to 1010 per m2 on the interior surface as Birmingham is silent as to any specific density.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Birmingham to have a wire density in the range from 104 to 1010 per m2 on the interior surface since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV. A. In the instant case, the device of Birmingham would not operate differently with the claimed density and since airflow passes through the pillars 2 in the micropillar array 10 of Birmingham the device would function appropriately having the claimed density. Further, applicant places no criticality on the range claimed, indicating simply that the density “can” be densely packed (per paragraph 0025 of the specification of the instant application).
Regarding claim 11, Birmingham as modified discloses the claim limitations of claim 1 above however Birmingham does not explicitly disclose the air channel has an internal diameter in the range from 50 µm to 500 mm as Birmingham is silent as to the internal diameter of the array 10.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Birmingham to have an internal diameter in the range from 50 µm to 500 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV. A. In the instant case, the device of Birmingham would not operate differently with the claimed diameter and since airflow passes through the pillars 2 in the micropillar array 10 of Birmingham the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the diameter should be sufficient to allow for passage of a substantial airflow and may include any internal diameter of at least 50 µm (per paragraph 0037 of the specification of the instant application).
Regarding claim 13, Birmingham discloses (Figure 1-4B) a method of collecting airborne liquid droplets using an airborne liquid droplet harvesting device (the device of figure 4 in micropillar array 10, which may harvest particles per Col. 6, line 36-49 where the particles collected may be liquid per Col. 3, line 11-23)  comprising: 
a tube having an interior surface that defines an air channel (the interior of the tube forming micropillar array 10 seen in figure 4); and 
a plurality of mechanically flexible polymeric wires extending from the interior surface into the air channel (the pillars 2 may be plastic pillars which may be flexible per Col. 3, line 32-34), the wires (2) having diameters in the range from 10 µm to 10 mm (per Col.  3, line 48-52  a preferable diameter of the micropillars 2 ranges from 100microns to 400 microns and explicitly discloses diameters of 100, 250, 500 and 1000 microns in Col. 3 ling 67 through Col. 4, line 3 which all fall within the claimed range of 10 to 10000 microns or µm), the method comprising directing a flow of air comprising airborne liquid droplets through the air channel, wherein the liquid droplets are captured on the wires (the pillars 2 of the device of figure 4 in micropillar array 10, which may harvest particles per Col. 6, line 36-49 where the particles collected may be liquid per Col. 3, line 11-23),  and the captured liquid drains away from the wires and is collected in the air channel (the captured particles are subsequently removed per Col. 5, line 50-51).
However Birmingham does not explicitly disclose that the wires have free distal ends that extend into the air channel or the flow of air causes the mechanically flexible polymeric wires to bend elastically along the direction of air flow.
Upor teaches a structure for capturing particles in an air stream consisting or wires (wire bristles 37 in each of the four passes containing brushes 35 per Column 3, line 19-35)  where the wires are characterized in that the flow of air causes the mechanically flexible polymeric wires to bend elastically along the direction of air flow (wire bristles 37 flex in air stream per Col. 1, line 30-46 and Column 3, line 25-31), the wires having free distal ends that extend into the air channel (the ends of the brushes  35 at the bristles 37 do not touch and leave a slight gap between brushes and bristles per Col. 3, line 19-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire of Birmingham to explicitly flex in the airstream as taught by Upor. Doing so would provide a structure that could more easily remove particles from the air stream (per Col. 1, line 30-46).
Regarding claim 17, Birmingham as modified discloses the claim limitations of claim 13 above and Upor further discloses the wires define an angle of at least 100° with respect to the interior surface of the air channel (as seen in figure 3 at least some of the bristles 37 are clearly at an angle greater than 100 degrees from the center of a longitudinal axis along the flow direction through the upper pass 15).
Regarding claim 19, Birmingham as modified discloses the claim limitations of claim 1 above and Birmingham further discloses the wires (2) have lengths shorter than an internal diameter of the tubes (as seen in figure 4A and 4B  individual pillars 2 do not extend all the way across the passageway though array 10).
Regarding claim 20, Birmingham as modified discloses the claim limitations of claim 1 above and Birmingham further discloses the wires (2) do not extend to a center of the air channel (individual pillars 2 at the periphery of the array 10 do not extend to the geometric center of the array 10 which would lie at the center of the array 10 at the rotational axis of the fan 14 as seen in figure 4B ).
Regarding claim 21, Birmingham as modified discloses the claim limitations of claim 13 above and Birmingham further discloses the wires (2) have lengths shorter than an internal diameter of the tubes (as seen in figure 4A and 4B  individual pillars 2 do not extend all the way across the passageway though array 10).
Regarding claim 22, Birmingham as modified discloses the claim limitations of claim 13 above however Birmingham further discloses the wires 2) do not extend to a center of the air channel (individual pillars 2 at the periphery of the array 10 do not extend to the geometric center of the array 10 which would lie at the center of the array 10 at the rotational axis of the fan 14 as seen in figure 4B ).
Claims 6-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham et al. (US Patent 6,110,247) in view of Upor (US Patent 3,290,868) in further view of You et al. (US Patent Application Publication US 2012/0308775 A1).
Regarding claim 6, 7, and 8, Birmingham as modified discloses the claim limitations of claim 1 above however Birmingham does not disclose the wires have a water contact angle of 30° or less, or 10 degrees or less, or 5 degrees or less, as Birmingham is silent as to any specific water contact angle.
You teaches using a hydrophilic coating to have water contact angle on a surface of less than 4 degrees (per paragraph 0078). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wires of Birmingham to have water contact angle of less than 5° as taught by You. Lowering the water contact angle would provide a surface that would allow the water to condense in a thin film over the surfaces of the wires rather than as large droplets and would serve to reduce condensate carryover past the surface as recognized by You (per paragraph 0104).
Regarding claim 16, Birmingham as modified discloses the claim limitations of claim 13 above however Birmingham does not disclose the wires have a water contact angle of 30° or less for the liquid being harvested at the temperature of the air flow, as Birmingham is silent as to any specific water contact angle.
You teaches using a hydrophilic coating to have water contact angle on a surface of less than 4 degrees (per paragraph 0078). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wires of Birmingham to have water contact angle of less than 30° as taught by You. Lowering the water contact angle would provide a surface that would allow the water to condense in a thin film over the surfaces of the wires rather than as large droplets and would serve to reduce condensate carryover past the surface as recognized by You (per paragraph 0104).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham et al. (US Patent 6,110,247) in view of Upor (US Patent 3,290,868) in further in view of Taub (US Patent 5,795,369).
Regarding claim 12, Birmingham discloses (Figure 1-4B) an airborne liquid droplet harvesting device  (the device of figure 4 in micropillar array 10, which may harvest particles per Col. 6, line 36-49 where the particles collected may be liquid per Col. 3, line 11-23) comprising: a tube having an interior surface that defines an air channel wherein the tube is characterized by a longitudinal axis through the center of the tube (the interior of the tube forming micropillar array 10 seen in figure 4, with  a longitudinal axis at the geometric center of the array 10 which would lie at the center of the array 10 at the rotational axis of the fan 14 as seen in figure 4B); and 
a plurality of mechanically flexible polymeric wires extending from the interior surface into the air channel (the pillars 2 may be plastic pillars which may be flexible per Col. 3, line 32-34), wherein the mechanically flexible polymeric wires (2) are characterized in that the wires bend elastically  (the pillars 2 may be plastic pillars which may be flexible per Col. 3, line 32-34), the wires (2) having diameters in the range from 10 µm to 10 mm (per Col.  3, line 48-52  a preferable diameter of the micropillars 2 ranges from 100microns to 400 microns and explicitly discloses diameters of 100, 250, 500 and 1000 microns in Col. 3 ling 67 through Col. 4, line 3 which all fall within the claimed range of 10 to 10000 microns or µm).
However Birmingham does not explicitly disclose that wherein the mechanically flexible polymeric wires are characterized in that the wires bend elastically along a direction of air flow when a flow of air comprising airborne liquid droplets is directed through the air channel, the wires having diameters free distal ends that extend into the air channel.
Upor teaches a structure for capturing particles in an air stream consisting or wires (wire bristles 37 in each of the four passes containing brushes 35 per Column 3, line 19-35)  where the wires are characterized in that the wires bend elastically along a direction of air flow when a flow of air is directed through the air channel (wire bristles 37 flex in air stream per Col. 1, line 30-46 and Column 3, line 25-31), the wires having free distal ends that extend into the air channel (the ends of the brushes  35 at the bristles 37 do not touch and leave a slight gap between brushes and bristles per Col. 3, line 19-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire of Birmingham to explicitly flex in the airstream as taught by Upor. Doing so would provide a structure that could more easily remove particles from the air stream (per Col. 1, line 30-46).
However Birmingham does not explicitly disclose a plurality of liquid airborne harvesting devices that are aligned along the longitudinal axes of the tubes.
Taub teaches (figure 6-8) an array of devices ( tubular mist eliminators 328) arranged along their longitudinal axes within a housing (an array of mist eliminators 328 within housing 310, equivalent to the individual devices, aligned along their longitudinal axes in a housing 310 as seen in figure 6-8, and per page Col. 9, line 58- col. 10, line 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the single device in the form of tube of Birmingham to be an array of longitudinally aligned tubes in a housing as taught by Taub, doing so would allow for a plurality of moisture removing elements in a single vessel to improve the overall efficiency of the system by increasing the amount of moisture removed and would allow of an increase in the volumetric throughput of a system as recognized by Taub (Per Col. 9, line 30-37).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 13 have been considered but are moot because the new ground of rejection does not rely on the previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763